DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Independent claim 1 is drawn to: “A mixed refrigerant consisting of, . . .” [Emphasis added]. Dependent claims 5-9 are all either directly or indirectly dependent on independent claim 1 and these said claims all require additional components to be mixed with the mixed refrigerant. This is improper because the preamble limitation of “consisting of” as set forth in independent claim 1, positively excludes all said additional 
Dependent claim 10 is drawn to: “A refrigeration system consisting of the mixed refrigerant according to claim 1.” [Emphasis added]. Dependent claims 11-12 are all either directly or indirectly dependent on dependent claim 10 and these said claims all require additional components to be added to the refrigerant system. This is improper because the preamble limitation of “consisting of” as set forth in dependent claim 10, positively excludes all said additional components to be added to the refrigeration system. As such, dependent claim 11-12 cannot really be viewed as further limiting the subject matter of the claimed invention.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al. U.S. Patent Application Publication No.: 2014/0331697 A1. 
	Minor et al. teach non-flammable refrigerant mixture is disclosed. The non-flammable refrigerant mixture may include from 20 weight percent to 25.5 weight percent HFO-1234yf, (b) from 20 weight percent to 24.5 weight percent HFC-32, (c) from 24.5 weight percent to 30 weight percent HFC-125, (d) from 25.5 weight percent to 30 weight percent HFC-134a, and optionally (e) from about 0.0001 weight percent to 10 weight percent trans-HFO-1234ze. These refrigerant mixtures are useful as components in compositions also containing non-refrigerant components (e.g., lubricants), in processes to produce cooling, in methods for replacing refrigerants R-404A, R-507, R-407A, R-407C, R-407F and/or R-22, and in refrigeration apparatuses, see abstract and [0063].  
The non-flammable refrigerant mixture may be in the form of azeotropic-like mixtures, see [0055]-[0056] and [0116]. Optional non-refrigerant components can be 
Applicant’s claims 1-4 are deemed to be anticipated over certain refrigerant mixtures set forth in Tables 3-4. As way of illustration only, in Table 3 there is a certain refrigerant mixture consisting of: R-32/R-125/R-134a/R-1234yf/R-1234ze(trans) at a corresponding weight % of 24/25/26/20/5. Said refrigerant mixture is deemed to be azeotropic-like because Table 3 discloses it to have a specific evaporation temperature of -25oC and a specific evaporation pressure of 211 kPa. 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al. U.S. Patent Application Publication No.: 2014/0331697 A1 as evidenced by Bartelt et al. U.S. Patent Application Publication No.: 2013/0244922 A1. 
Applicant’s claim 14 is evidenced by Bartelt et al. U.S. Patent Application Publication No.: 2013/0244922 A1, only because Minor et al. does not explicitly state that their refrigerant mixtures can also function as an aerosol propellant.
	Bartelt et al. teach azeotropic and azeotrope-like compositions comprised of methylperfluoropentene ethers and at least one of methanol, ethanol, 2-propanol, hexane, heptane, trans-1,2-dichloroethylene, ethyl formate, methyl formate, HFE-7100, HFE-7200 and 1-bromopropane or combinations thereof. The present disclosure also provides for methods of use for the azeotropic and azeotrope-like compositions, see abstract.
	Bartelt et al.’s section [0033] reads as followed: “In one embodiment, the present compositions may further comprise a propellant. Aerosol propellant may assist in Representative aerosol propellants comprise air, nitrogen, carbon dioxide, 2,3,3,3-tetrafluoropropene (HFO-1234yf), trans-1,3,3,3-tetrafluoropropene (HFO-1234ze), 1,2,3,3,3-pentafluoropropene (HFO-1225ye), difluoromethane (CF.sub.2H.sub.2, HFC-32), trifluoromethane (CF.sub.3H, HFC-23), difluoroethane (CHF.sub.2CH.sub.3, HFC-152a), trifluoroethane (CH.sub.3CF.sub.3, HFC-143a; or CHF.sub.2CH.sub.2F, HFC-143), tetrafluoroethane (CF.sub.3CH.sub.2F, HFC-134a; or CF.sub.2HCF.sub.2H, HFC-134), pentafluoroethane (CF.sub.3CF.sub.2H, HFC-125), and hydrocarbons, such as propane, butanes, or pentanes, dimethyl ether, or combinations thereof.” [Emphasis added]. 
It is self-evident that applicant’s claimed mixed refrigerant of independent claim 1 also functions as an aerosol propellant (see applicant’s dependent claim 14), in light of Bartelt et al.’s said disclosure that HFC-32, HFC-125,  2,3,3,3-tetrafluoropropene (HFO-1234yf), trans-1,3,3,3-tetrafluoropropene (HFO-1234ze) and HFC-134a are all individually known as effective propellants and can be used in combination. As such, Applicant’s claim 14, is clearly anticipated over Minor et al.’s refrigerant mixture consisting of: R-32/R-125/R-134a/R-1234yf/R-1234ze(trans) at a corresponding weight % of 24/25/26/20/5, as set forth in Table 3. Said refrigerant mixture is deemed to be azeotropic-like because Table 3 discloses it to have a specific evaporation temperature of -25oC and a specific evaporation pressure of 211 kPa. 

s 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al. U.S. Patent Application Publication No.: 2014/0331697 A1.
Minor et al. has been described above and differ from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of a specific example) to a refrigerant mixture that comprises an admixture of at least R-134a/R-1234yf/R-1234ze(trans), within applicant’s claimed concentration ranges, and further comprises a iodotrifluoromethane (CF3I), stabilizer and/or lubricating oil.
It would have been obvious to one having ordinary skill in the art to use Minor et al.’s disclosure of adding optional and desirable components selected from lubricating oils (para. [0063]-[0069]), stabilizers (para. [0082]-[0085]) and tracer(s) such as  iodotrifluoromethane (CF3I) (para. [0087]), all of which read directly on applicant’s claimed lubricating oils, stabilizers and iodotrifluoromethane (CF3I), as strong motivation to actually add lubricating oils, stabilizers and/or iodotrifluoromethane (CF3I), to the refrigerant mixture and refrigeration system claimed by applicant. It is not inventive to merely follow the direct suggestion of a prior-art reference. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al. U.S. Patent Application Publication No.: 2014/0331697 A1 in view of Van Horn et al. U.S. Patent Application Publication No.: 2013/0246288 A1.
Minor et al. has been described above and differs from applicant’s claimed invention in that there is not a direct disclosure to where the mixed refrigerant is used in combination with a foaming agent.
refrigeration, cooling, air conditioning, chiller operations, see abstract. 
Van Horn et al.’s paragraph [0039] reads as followed: “The non-limiting list of refrigerants used in the following examples include: R-22 is refrigerant HCFC-22 (chloro-difluoromethane) R-404A, a refrigerant blend containing 44% R-125 (pentafluoroethane), 52% R-143a (1,1,1-trifluoroethane), and 4% R-134a (1,1,1,2-tetrafluoroethane) R-408A, a refrigerant blend containing 7% R-125, 46% R-143a, and 47% R-22. R-422D, a refrigerant blend containing 65.1% R-125, 31.5% R-134a, and 3.4% R-600a (isobutane). R-407C, a refrigerant blend containing 23% R-32, 25% R-125, and 52% R-134a. R-1243zf is 3,3,3-trifluoropropene R-1234yf is 2,3,3,3-tetrafluoropropene R-1234ze is trans-1,3,3,3-tetrafluoropropene R-1233zd is 1-chloro-3,3,3-trifluoropropene, predominantly or essentially trans-isomer R-1233xf is 2-chloro-3,3,3-trifluoropropene.” [Emphasis added].  
Van Horn et al.’s paragraph [0017] reads as followed: “The compositions of the present invention can also comprise additional components such as viscosity modifiers, antioxidants, stabilizers, dyes, anti-foaming agents, foaming agents, surfactants, nanoparticles, corrosion inhibitors, radical scavengers, acid scavengers, other lubricants, etc. The composition can also include heat transfer agents which are not miscible in mineral oil so long as the combination so formed is sufficiently misicible in mineral oil to provide adequate oil return.” [Emphasis added].
foaming agents (para. [0017]) into mixed refrigerant, as strong motivation to actually incorporate a foaming agent into Minor et al.’s mixed refrigerant. Please note that Van Horn et al. discloses refrigerant mixtures can comprise such refrigerants as R-134a, R-1234yf and Trans-R-1234ze, which are the same refrigerants used in Minor et al.’s mixed refrigerants. It is not inventive to merely follow the direct suggestion of a prior-art reference. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,988,650. Although the claims at issue are not identical, they are not patentably distinct from each other because: 1)  independent claim 1 of said Patent, is a direct subset of pending independent claim 1., 2) the physical attributes of the mixed refrigerant in applicant’s claims 2-4, are all deemed to be inherently met by the mixed refrigerant as claimed in independent claim 1 of said patent because a composition and its properties are inherent under the same 3I in applicant’s claims 5, 7 and 9, are deemed to be met by claim 2 of said Patent wherein CF3I is one of the additional components that can be incorporated into the mixed refrigerant of independent claim 1 of said Patent., 4) the further inclusion of a stabilizer in applicant’s claims 8-9 is deemed to be met by dependent claims 3-4 of said Patent, and 5) incorporating the mixed refrigerant into a refrigeration system as set forth in applicant’s dependent claim 10 is meet by dependent claim 6 of said Patent, 6) the further inclusion of a lubricating oil into the refrigeration system of applicant’s claims 11-12 is deemed to be met by dependent claims 6-7 of said Patent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764